Case 2:18-cv-00002-BMM Document 143-12 Filed 03/19/20 Page 1 of 2

Ian McIntosh

Mac Morris

CROWLEY FLECK PLLP
1915 South 19" Avenue
P.O. Box 10969

Bozeman, MT 59719-0969
Telephone: (406) 556-1430
Facsimile: (406) 556-1433

Attorneys for Big Sky Resort

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BUTTE DIVISION

JOHN MEYER, )

) Cause No.: 18-CV-00002-BMM
Plaintiff, )

vs AFFIDAVIT OF TAYLOR
) MIDDLETON

BIG SKY RESORT; DYNAFIT )
NORTH AMERICA, )
)
Defendants. )
)
STATE OF MONTANA )

SS

COUNTY OF GALLATIN Madison )
Taylor Middleton, being first duly sworn upon oath, deposes and says:
l. I am over eighteen years of age, am a resident of Big Sky, Montana,

and all of the following is based on my personal knowledge or records kept in the
Case 2:18-cv-00002-BMM Document 143-12 Filed 03/19/20 Page 2 of 2

ordinary course of business. If called upon to do so, I am prepared to testify to the
facts set forth herein under oath before this Court.

2. I was the General Manager of Big Sky Resort from 2008 through
2015, and am now the Chief Operating Officer.

3. From the 2007/2008 ski season through the 2014/2015 ski season, Big
Sky Resort recorded approximately 3,024,000 skier visits.

DATED this /Y day of March, 2020.

ay fD MV Y atl

c— Middleton

Subscribed and sworn to before me this / _ aay of March, 2020 by

Taylor Middleton. f

Notary Ke for the State of MoMana

(Seal) Printed Name: Katy 4. Bradford
Residing at: hagy, MT

 

KATY H BRADFORD |

 

‘BRA,
san On Notary Public My commission ‘expires: "A 26,7074
ss worn’ Be = for the State of Montana
a: Residing at:
SEAL. 2 Big Sky, Montana
a & My Commission Expires:
Ros ie ¥™May 28, 2023

 

 

Affidavit of Taylor Middleton - 2
